DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 16/700,037, directed to the same invention prosecuted therein.
The preliminary amendment filed 02/23/2022 is acknowledged and made of record. Claims 2-15 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15,711,120, filed on 09/27/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022; 04/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0184057) in view of Kim et al. (US 2015/0185942, hereinafter Kim’942).
As to Claim 2, Kim et al. discloses A display device comprising: 
a first substrate (fig.5- backfilm layer 52; para.0044,046); 
a transistor over the first substrate (fig.5-thin-film transistor electrodes 54; para.0044); 
a first electrode configured to supply a first signal to the transistor (fig.5-thin-film transistor electrodes 54; para.0044); 
a display element electrically connected to the transistor (fig.5-organic emissive material 46; para.0045); 
a touch sensor over the display element (fig.5-touch sensor electrode layer 14B; para.0041-0042); 
a second electrode configured to supply a second signal to the touch sensor (fig.5-touch sensor electrode layer 14B; para.0041-0042); 
a second substrate overlapping with the first substrate (fig.5-cover layer 14A; para.0043); and 
an external electrode (fig.5-flexible printed circuit 52) electrically connected to the first electrode and the second electrode through an opening in the first substrate (fig.5- fpc 62 is electrically connected to the thin-film transistor electrodes 54 through microvia 73 that passes through the backfilm layer 52; para.0049), and 
wherein the transistor comprises an oxide semiconductor material in a channel formation region.
Kim et al. does not expressly disclose the external electrode electrically connected to the second electrode through an opening in the first substrate; wherein the transistor comprises an oxide semiconductor material in a channel formation region.
	Kim’942 discloses an external electrode (fig.2- fpc connector 199; para.0082) electrically connected to the second electrode] (fig.2- para.0066, 0075, 0080-0082, 0093- touch pads 184, 187 are connected to the touch electrodes 183,186, and touch pads 184 are electrically connected to pads PE via hole pch, where pads PE are electrically connected to the fpc connector 199); wherein the transistor comprises an oxide semiconductor material in a channel formation region (fig.2- semiconductor layer 113 of transistor Dtr; para.0032,0043-0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al., by connecting the touch sensor layer (of Kim) with the fpc as disclosed by Kim’942 and driving transistor as disclosed by Kim’942, the motivation being to allow the fpc (of Kim) to be used for both, the display panel and the touch sensor, thus reducing manufacturing costs (para.0082).

	As to Claim 3, Kim et al. in view of Kim’942 disclose wherein the display element is an organic electroluminescent element (Kim-para.0033,0044 ; Kim’942-fig.2-para.0049).

As to Claim 4, Kim et al. in view of Kim’942 disclose  wherein at least one of the first substrate and the second substrate is a flexible substrate (Kim-para.0043; Kim’942-para.0067).

As to Claim 5, Kim et al. in view of Kim’942 disclose an anisotropic conductive layer between the first electrode and the external electrode (Kim-para.0049- material 75 may be anisotropic conductive adhesive).

As to Claim 6, Kim et al. in view of Kim’942 disclose wherein the touch sensor is a capacitive touch sensor (Kim-para.0033,0042; Kim’942-para.0069).

As to Claim 7, Kim et al. in view of Kim’942 disclose, wherein the touch sensor is an active matrix touch sensor (Kim-para.0042; Kim’942- para.0069, 0109, 0112).

As to Claim 8, Kim et al. in view of Kim’942 disclose An electronic device comprising: the display device according to claim 2; and a hinge (Kim-fig.1-para.0031- the device may be a laptop computer).

As to Claim 9, Kim et al.  discloses A display device comprising: 
a first substrate (fig.5- backfilm layer 52; para.0044,046); 
a transistor over the first substrate (fig.5-thin-film transistor electrodes 54; para.0044); 
a first electrode configured to supply a first signal to the transistor (fig.5-thin-film transistor electrodes 54; para.0044); 
a display element electrically connected to the transistor (fig.5-organic emissive material 46; para.0045); 
a touch sensor over the display element (fig.5-touch sensor electrode layer 14B; para.0041-0042); 
a second electrode configured to supply a second signal to the touch sensor (fig.5-touch sensor electrode layer 14B; para.0041-0042); 
a second substrate over the touch sensor and the second electrode (fig.5-cover layer 14A; para.0043); and 
a first external electrode under the first substrate (fig.5-flexible printed circuit 52); and 
a second external electrode under the first substrate, 
wherein the first electrode is electrically connected to the first external electrode through a first opening in the first substrate (fig.5- fpc 62 is electrically connected to the thin-film transistor electrodes 54 through microvia 73 that passes through the backfilm layer 52; para.0049, 
wherein the second electrode is electrically connected to the second external electrode through a second opening in the first substrate, and wherein the transistor comprises an oxide semiconductor material in a channel formation region.
Kim et al. does not expressly disclose a second external electrode under the first substrate, wherein the second electrode is electrically connected to the second external electrode through a second opening in the first substrate, and wherein the transistor comprises an oxide semiconductor material in a channel formation region.
Kim’942 discloses a second external electrode [under the first substrate] (fig.2- fpc connector 199; para.0082) wherein the second electrode is electrically connected to the second external electrode through [a second opening] in the first substrate, (fig.2, 3- para.0066, 0075, 0080-0082, 0093- touch pads 184, 187 are connected to the touch electrodes 183,186, and touch pads 184 are electrically connected to pads PE via hole pch that passes through adhesive 173 and substrate 181, where pads PE are electrically connected to the fpc connector 199); wherein the transistor comprises an oxide semiconductor material in a channel formation region (fig.2- semiconductor layer 113 of transistor Dtr; para.0032,0043-0044).
In the combination of Kim et al. in view of Kim’942 each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, the display device as recited in claim 9. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al., by implementing a an fpc connector as disclosed by Kim’942 so as to connect with touch sensor layer (of Kim) via a second opening (of Kim’942), the motivation being to allow the touch sensor to be driver and detect whether or not there is a touch. Furthermore, implementing a thin film transistor as disclosed by Kim’942 would not have modified the operation of the device, thus yielding predictable results.  

As to Claim 10, Kim et al. in view of Kim’942 disclose wherein the display element is an organic electroluminescent element. (Kim-para.0033,0044 ; Kim’942-fig.2-para.0049).

As to Claim 11, Kim et al. in view of Kim’942 disclose wherein at least one of the first substrate and the second substrate is a flexible substrate (Kim-para.0043; Kim’942-para.0067).

As to Claim 12, Kim et al. in view of Kim’942 disclose an anisotropic conductive layer between the first electrode and the first external electrode (Kim-para.0049- additional material 75 may be anisotropic conductive adhesive).

As to Claim 13, Kim et al. in view of Kim’942 disclose wherein the touch sensor is a capacitive touch sensor (Kim-para.0033,0042; Kim’942-para.0069).

As to Claim 14, Kim et al. in view of Kim’942 disclose  wherein the touch sensor is an active matrix touch sensor (Kim-para.0042; Kim’942- para.0069, 0109, 0112).

As to Claim 15, Kim et al. in view of Kim’942 disclose the display device according to claim 9; and a hinge (Kim-fig.1-para.0031- the device may be a laptop computer).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,4-9,11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,190,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject of Claim 2 of instant application 17,546,330 is disclosed by Claims 1 and 2 (which directly depends on Claim 1) of US Patent ‘920. Thus, the claim subject of Claim 2 of instant specification is an obvious variation of what is disclosed in Claims 1 and 2 of US Patent ‘920. 
Claims 4,5,6,7,8 are unpatentable over Claims 3,1,4,5,6, respectively, of US Patent ‘920.
Similary the claimed subject of Claim 9 of instant application is disclosed by Claims 7 and 8 of US Patent ‘920. Claim 11,12,13,14,15 are unpatentable over Claims Claim 9,1,10,11,12, respectively, of US Patent ‘920.
Instant Application: 17/546,330
2. A display device comprising: 
a first substrate; 
a transistor over the first substrate; 
a first electrode configured to supply a first signal to the transistor; 
a display element electrically connected to the transistor; 
a touch sensor over the display element; 
a second electrode configured to supply a second signal to the touch sensor; 

a second substrate overlapping with the first substrate; and 
US Patent: 11,199,920
1. A display device comprising: 
a first substrate; 
a transistor over the first substrate; 
a first electrode configured to supply a first signal to the transistor; 
a display element electrically connected to the transistor; 
a touch sensor over the display element; 
a second electrode configured to supply a second signal to the touch sensor; 

a second substrate over the touch sensor and the second electrode; 

an external electrode electrically connected to the first electrode and the second electrode through an opening in the first substrate, and 

wherein the transistor comprises an oxide semiconductor material in a channel formation region
an external electrode under the first substrate; and an anisotropic conductive layer over the external electrode, wherein at least one of the first electrode and the second electrode is electrically connected to the external electrode through the anisotropic conductive layer, wherein the anisotropic conductive layer is provided in an opening of the first substrate, and wherein the second electrode is provided over the opening.

2. The display device according to claim 1, wherein the transistor comprises an oxide semiconductor material in a channel formation region.
Claims 4,5,6,7,8
Claim 3,1,4,5,6, respectively
9. A display device comprising: 
a first substrate; a transistor over the first substrate; 
a first electrode configured to supply a first signal to the transistor; 
a display element electrically connected to the transistor; 
a touch sensor over the display element; 
a second electrode configured to supply a second signal to the touch sensor; HB: 4867-8176-6672.13Appl. No. 17/546,330 Preliminary Amendment A
a second substrate over the touch sensor and the second electrode; 
a first external electrode under the first substrate; and 
a second external electrode under the first substrate, 
wherein the first electrode is electrically connected to the first external electrode through a first opening in the first substrate, 

wherein the second electrode is electrically connected to the second external electrode through a second opening in the first substrate, and 
wherein the transistor comprises an oxide semiconductor material in a channel formation region.
7. A display device comprising: 
a first substrate; a transistor over the first substrate; 
a first electrode configured to supply a first signal to the transistor; 
a display element electrically connected to the transistor; 
a touch sensor over the display element; 
a second electrode configured to supply a second signal to the touch sensor; 
a second substrate over the touch sensor and the second electrode; 
a first external electrode under the first substrate; 
a second external electrode under the first substrate; 
a first anisotropic conductive layer over the first external electrode; and a second anisotropic conductive layer over the second external electrode, 
wherein the first electrode is electrically connected to the first external electrode through the first anisotropic conductive layer, 
wherein the second electrode is electrically connected to the second external electrode through the first substrate the second anisotropic conductive layer, 
wherein the first anisotropic conductive layer is provided in a first opening of the first substrate, wherein the second anisotropic conductive layer is provided in a second opening of the first substrate, and wherein the second electrode is provided over the second opening.

8. The display device according to claim 7, wherein the transistor comprises an oxide semiconductor material in a channel formation region.
Claim 11,12,13,14,15
Claim 9,1,10,11,12


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627